DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election
Applicant amendment and argument filed on 09/21/2022 has been considered. Claims 18-36 are now pending for examination. 
 
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/30/2020 and 05/18/2020 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	
Claim Objections
1.	Claim 18 is objected because the term "and/or" is unclear. "The term "and/or" may mean "and", it may mean "or", it may mean "exclusive-or", it may mean "one", it may mean "some, but not all", it may mean "neither", and/or it may mean "both", although the scope of claimed subject matter is not limited in this respect."
The examiner respectfully suggests revision as follow:
All the term "and/or" should be changed to "and".
All the term "and/or" should be changed to "or".

2.	For the purposes of this examination, claim 18 has been interpreted as follow:
18. An apparatus for reflecting relevant parameters (or image data) into the stereoscopic observation beam path of ophthalmic devices, comprising: a first micro-display, which is connected to a control unit, and a first beam deflection element that reflects the parameters (or image data or laser parameters) depicted on the micro-display into the stereoscopic observation beam path wherein the micro-display displays an entire guidance menu of selectable laser control parameters that enables setting all laser control parameters, such that an operator can directly select desired parameters from selectable laser control parameters at a beginning of treatment or during the treatment.
The term “or image data” and “or laser parameter” are optional in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.	Claim 28 recites the limitation "the operating elements" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  “operating elements” is not previously introduced in parent claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, 21-23, 25, 26, 28, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sramek et al. (US 2015/157198 hereinafter Sramek of record) in view of Yee et al.(US 20140228824 A1).
Regarding to claim 18, Sramek discloses an apparatus for reflecting relevant parameters into the stereoscopic observation beam path of ophthalmic devices (a device for superimposing relevant parameters (or image data) in the stereoscopic observation path of ophthalmological devices), comprising:
a first micro-display(Micro-display projector 270 projects light 280-A representing an image to be overlaid onto an image represented by light 240-A, paragraph 35), which is connected to a control unit (micro-display projector 270 (para.[0035]) connected to the control unit (controller 295, figure 4)), and
a first beam deflection element that reflects the parameters on the micro-display into the stereoscopic observation beam path (a beam deflection element (beam splitter 415, mirror 417, beam splitter 265-L, par. [0033]) for superimposing the parameters depicted on the micro-display in the stereoscopic observation path are present in the observation beam path).
Sramek does not disclose wherein the micro-display displays an entire guidance menu of selectable laser control parameters that enables setting all laser control parameters, such that an operator can directly select desired parameters from selectable laser control parameters at a beginning of treatment or during the treatment.  Yee teaches, in Figure 4B, a micro-display displays an entire guidance menu of selectable laser control parameters that enables setting all laser control parameters, such that an operator can directly select desired parameters from selectable laser control parameters at a beginning of treatment or during the treatment (para[0049] lines 21-23).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teachings of Yee to device of Sramek for purposes for selecting laser parameter.

Regarding to claim 19, Sramek and Yee disclose the apparatus as claimed in claim 18 except for the micro-display and the beam deflection element are arranged in a parallel beam path.  It would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to arrange the micro-display and the beam deflection element in a parallel beam path, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding to claims 21-23, Sramek and Yee disclose the apparatus as claimed in claim 18 with the micro-display, except for the micro-display has an image diagonal of less than 0.4".
Although Sramek and Yee do not teach the exact shape or size of images as being less than 0.4” as that claimed by Applicant, the shape or size differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape or size of image would yield an unexpected result other than just one of numerous shapes or sizes.  It appears that these shape or size images produce no functional differences and therefore would have been obvious.

Regarding to claim 25, Sramek and Yee disclose the apparatus as claimed in claim 18 above.  Sramek further discloses wherein the beam deflection element further comprises a semi-transparent mirror or folding mirror or a prism (par.[0025]).

Regarding to claim 26, Sramek and Yee disclose the apparatus as claimed in claim 18 except for the beam deflection element that reflects the parameters and/or image data shown on the micro-display into the right or left beam path of the stereoscopic observation beam path is arranged in displaceable fashion.  It would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to arrange the micro-display and the beam deflection element in a parallel beam path, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding to claim 28, Sramek and Yee disclose the apparatus as claimed in claim 18.  Sramek discloses wherein the control unit and operating elements are embodied to modify and activate displayed laser parameters or to select and modify the image data (par.[0029]).

Regarding to claim 31, Sramek and Yee disclose the apparatus as claimed in claim 18.  Sramek discloses wherein the control unit is structured to vary, on the basis of a live image of an eye, color, contrast and brightness of the parameters and/or image data represented by the micro-display (para. [0029]).

Regarding to claim 35, Sramek and Yee disclose the apparatus as claimed in claim 18.  Sramek discloses wherein the first beam deflection element is arranged such that the parameters and/or image data shown on the micro-display are reflected into the stereoscopic observation beam path in a direction of an operator (Figure 2).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sramek et al. (US 2015/157198 hereinafter Sramek of record) in view of Yee et al.(US 20140228824 A1), as applied to claim 18 above, and further in view of Ackerman et al.(US 20050219552 A1).
The teachings of Sramek and Yee are described with reference to claim 18 above with said micro-display.  However, neither Sramek nor Yee does not disclose wherein the micro-display is self- illuminating.  Ackerman is in same field of endeavor and teaches a self-illuminating display (par.[0011]).  Therefore, it would have been obvious to one, having ordinary skill in the art, before effective filing date of the claimed invention, to apply teachings of Ackerman to the device of Sramek and Yee for displaying purpose.

Allowable Subject Matter
Claims 24, 27, 29, 30, 32-34 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: (claim 24) wherein the micro-display has a refresh rate selected from a group consisting of at least 24 frames per second, more than 50 frames per second and more than 100 frames per second at a resolution of about 1024 x 768; (claim 27) a second micro- display and a second beam deflection element that with the first micro-display and the first beam deflection element represent and reflect three-dimensional image data; (claim 29) wherein the ophthalmic device comprises a laser slit lamp and operating elements are arranged at the laser slit lamp by application of a multifunctional joystick, an additional rocker or other adjusting elements that are embodied to modify and activate the displayed laser parameters or to select and modify the image data; (claim 30) wherein the control unit is structured to actuate the micro-display accordingly to display parameters and/or image data; (claim 32) wherein the control unit is structured to mask or switch off a live image of an eye; (claim 33) an imaging unit and an angle mirror or prism arranged between the first beam deflection element which is displaceable and the micro-display; (claim 34) a camera connected to the control unit that enables evaluating a live image of the eye and detecting a focusing state; (claim 36) wherein the beam first deflection element is structured such that the beam first deflection element can be folded, rotated or displaced by 900 to reflect symbols, structures and/or the image data shown on the micro- display into the stereoscopic observation beam path in a direction of a patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/            Primary Examiner, Art Unit 2872